DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,4,7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claim(s) recite(s) to steps of receiving a scheme of carrier/subcarrier information for transmitting of UCI without significantly more. This judicial exception is not integrated into a practical application because the combination of all the claimed limitation does not results in a patentable subject matter. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is not any addition processing step that obtain a practical patentable subject matter.
Claim Objections
Claims 1,4,7,20,22 are objected to because of the following informalities: “a subcarrier information” is not described in either the specification or the drawing. Examiner suggests the “subcarrier information” be changed to “carrier information” ( .   Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4,5,7,8,13,15,16,19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golitschek Edler Von Elbwart (US Pat.8,665,813).
In claims 1,4,7 Golitschek Edler Von Elbwart discloses a method for operating a terminal in a wireless communication system (see Abstract and col.1; lines 5-12; a method triggers channel quality reporting experienced by a UE on component carriers),
comprising: receiving information notifying an indication scheme relating to a carrier for transmission of uplink control information ( examiner considers the claimed “information notifying an indication scheme” as “ semi-static mode” defined on par[0062-0065], pages 16-17. Golitschek Edler Von Elbwart discloses in col.19; lines 45-50; and col.14; lines 58-62; semi-static configuration is used to configure a UE to operate in a single or multiple component carriers; and transmits channel quality feedback on the selected component carrier (see fig.18; step 1806; col.16; lines 35-40) and receiving subcarrier information for the transmission of the uplink control information according 
In claims 2,5,8 Golitschek Edler Von Elbwart discloses transmitting capability information of the terminal to determine the indication scheme (see fig.18; step 1805,1806; col.16; lines 17-40; the UE generates/measures channel quality ( UE capability) on the selected component carrier and transmits the channel quality feedback ( UE capability) to the access network node. The claimed “ capability” can also be interpreted as shown in col.14; lines 58 to col.15; line 8; the UE can judge whether the CQI request flag is a request to provide channel quality feedback for a single CC or multiple CCs; and will interpret the control information differently (UE ‘s capability)).
In claims 13,15,16 Golitschek Edler Von Elbwart discloses the indication scheme is one of a static indication mode, a semi-static indication mode (see col.19; lines 45-50; and col.14; lines 58-62; semi-static configuration is used to configure a UE to operate in a single or multiple component carriers), and a dynamic indication mode.

In claims 20,22 Golitschek Edler Von Elbwart discloses receiving, from a base station, a request for channel state feedback for the supportable carrier ( see fig.18; step 1803; col.15; lines 52 to col.16; line 15; the Ue receives CQI request flag  to trigger aperiodic channel quality feedback from the UE); transmitting, to the base station, a measurement result of the channel for the supportable carrier ( see fig.18; steps 1805-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,6,9,14,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek Edler Von Elbwart ( US Pat. 8,665,813) in view of Xiong et al. ( US Pub.2020/0022175).
In claims 3,6,9,14,17,18 Golitschek Edler Von Elbwart  does not disclose receiving control information indicating a size of information indicating an acknowledge (ACK) timing; and wherein the information indicating the ACK timing is differently interpreted according to at least one of a subcarrier spacing of each of the uplink carriers, and the carrier for the transmission of the uplink control information. Xiong et al. discloses in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwon et al. (US Pat.9,237,596; Method and Apparatus for Performing Power Control By Terminal in Wireless Communication System Using Multiple Carriers ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413